         Case 1:19-cv-00683-CJN Document 31 Filed 05/12/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CONOCOPHILLIPS PETROZUATA B.V.,
et al.,
                                                        Civil Action No. 1:19-cv-00683 (CJN)
                          Petitioners,
                   v.
BOLIVARIAN REPUBLIC OF VENEZUELA,

                          Respondent.


                                         STATUS REPORT

1.     Petitioners ConocoPhillips Petrozuata B.V., ConocoPhillips Hamaca B.V., and

ConocoPhillips Gulf of Paria B.V. (collectively, “Petitioners”) file this Status Report pursuant to

the Court’s February 17, 2021 Minute Order, which requested that Petitioners file an update with

the Court on or before May 12, 2021, concerning the application by the Bolivarian Republic of

Venezuela (“Venezuela”) to annul the arbitration award underlying this proceeding.

2.     As noted in Petitioners’ Status Report Regarding Service of Process dated January 17,

2020, ECF No. 21, service was accomplished on Venezuela on January 10, 2020. In that Status

Report, Petitioners also noted that the International Centre for Settlement of Investment Disputes

(“ICSID”) informed Petitioners on December 16, 2019, that it had registered Venezuela’s

application to annul the award (the “Application”). Venezuela’s Application included a request

that enforcement of the award be stayed pending a decision on its Application. Under Article

52(5) of the ICSID Convention, enforcement of the award was automatically provisionally

stayed until the ad hoc Committee appointed by ICSID to rule on Venezuela’s Application

issued a decision on whether the stay should be continued.




                                                1
         Case 1:19-cv-00683-CJN Document 31 Filed 05/12/21 Page 2 of 3




3.     The parties filed multiple rounds of submissions concerning Venezuela’s request to

continue the stay of enforcement of the award,1 and a hearing on Venezuela’s request was held

on September 30, 2020.


4.     On November 2, 2020, the ad hoc Committee decided to lift the stay of enforcement if

Petitioners met certain conditions and provided certain assurances to the ad hoc Committee. See

Petitioners’ Status Report dated December 7, 2020. In Petitioners’ view, Petitioners have now

met those conditions and provided those assurances to the ad hoc Committee, but exchanges

with the ad hoc Committee and Venezuela on these points continue.


5.     Petitioners will update the Court once the Committee rules on whether Petitioners have

met the requested conditions and provided the requested assurances, or earlier at the direction of

the Court.


Dated: May 12, 2021
       New York, New York
                                     Respectfully submitted,
                                     By:        /s/ Elliot Friedman

                                     FRESHFIELDS BRUCKHAUS DERINGER US LLP
                                     Elliot Friedman (D.C. Bar No. NY0106)
                                     Sam Prevatt (admitted pro hac vice)
                                     Cameron Russell (D.C. Bar No. NY0321)
                                     601 Lexington Avenue
                                     31st Floor
                                     New York, New York 10022
                                     Tel: 212-277-4000
                                     Fax: 212-277-4001
                                     elliot.friedman@freshfields.com
                                     sam.prevatt@freshfields.com
                                     cameron.russell@freshfields.com



1
       Among Venezuela’s submissions was an acknowledgement of the proceeding before this
       Court.

                                                2
Case 1:19-cv-00683-CJN Document 31 Filed 05/12/21 Page 3 of 3




                     D. Brian King (admitted pro hac vice)
                     New York University School of Law,
                     40 Washington Square South
                     New York, New York 10012
                     Tel: 212-992-8175
                     brian.king@dbkingarbitration.com
                     KOBRE & KIM LLP
                     Michael S. Kim (D.C. Bar No. 1032401)
                     Marcus J. Green (D.C. Bar No. 999223)
                     Josef M. Klazen (D.C. Bar No. 1003749)
                     1919 M Street, NW
                     Washington, DC 20036
                     Tel: 202-664-1900
                     michael.kim@kobrekim.com
                     marcus.green@kobrekim.com
                     josef.klazen@kobrekim.com
                     Attorneys   for   ConocoPhillips   Petrozuata   B.V.,
                     ConocoPhillips Hamaca B.V., and ConocoPhillips Gulf of
                     Paria B.V.




                               3
